Citation Nr: 0606139	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant has excessive income for the receipt of 
Department of Veterans Affairs (VA) nonservice-connected 
death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from April 1974 to August 
1974.  The veteran died on February [redacted], 2003.  The appellant 
is the veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), that terminated the appellant's 
nonservice-connected death pension benefits effective March 
2003, on the grounds of excessive income. 

In March 2005, to support her claim, the appellant testified 
at a hearing at the RO chaired by the undersigned.  A 
transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify her if 
further action is required on her part.


REMAND

Effective in March 2003, the RO terminated the appellant's 
nonservice-connected death pension benefits on the basis that 
her income was excessive.  In calculating the appellant's 
countable income (for the annual period beginning in March 
2002), the RO included $8,364 in annual payments made on 
behalf of T.S, a child in the custody of the appellant.

In requesting that her pension be reinstated, the appellant, 
in written statements received in August and September 2003, 
essentially claimed that the loss of pension caused a 
financial hardship.

The term "surviving spouse's annual income" is defined as 
including the surviving spouse's annual income, and the 
annual income of each child of the surviving spouse (other 
than a child for whom increased pension is not payable under 
38 U.S.C. 1522(b)) in the surviving spouse's custody (to the 
extent such child's income is reasonably available to or for 
the surviving spouse, unless in the judgment of VA to do so 
would work a hardship on the surviving spouse.).  There is a 
rebuttable presumption that all of a child's income is 
reasonably available to or for the surviving spouse.  See 38 
C.F.R. § 3.23(d)(5).

"Hardship" shall be held to exist when annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance include 
expenses for basic necessities (such as food, clothing, 
shelter, etc.) and other expenses, determined on a case-by-
case basis, which are necessary to support a reasonable 
quality of life.  See 38 C.F.R. § 3.23(d)(6). 

When hardship is established under the provisions of § 
3.23(d)(6) there shall be excluded from the available income 
of any child or children an amount equal to the amount by 
which annual expenses necessary for reasonable family 
maintenance exceed the sum of countable annual income plus VA 
pension entitlement computed without consideration of this 
exclusion.  The amount of this exclusion shall not exceed the 
available income of any child or children, and annual 
expenses necessary for reasonable family maintenance shall 
not include any expenses that were considered in determining 
the available income of the child or children or the 
countable annual income of the veteran or surviving spouse.  
See 38 C.F.R. § 3.272(m).

In light of the above, the Board finds that the appellant has 
raised an informal claim for exclusion of a child's income 
based on hardship and that this claim is inextricably 
intertwined with the present appeal.  This is so since a 
grant of any exclusion of the child's income could affect the 
outcome of whether the appellant has excessive income for the 
receipt of VA nonservice-connected death pension benefits.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The RO, in 
its March 2004 statement of the case, cited to these 
regulations pertaining to exclusion of a child's income based 
on hardship but did not provide the appellant an opportunity 
to present evidence regarding the issue.  Therefore, the 
Board finds that the hardship exclusion warrants further 
consideration.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
complete an Application for Exclusion of 
Child's Income (VA Form 21-0571) and be 
provided a reasonable amount of time to do 
so.  Any replies or failures to respond 
should be noted in writing and associated 
with the claims file.

2.  Thereafter, the RO should adjudicate 
the appellant's application for exclusion 
of children's income and undertake any 
addition development deemed essential.  
Next, the RO should readjudicate the issue 
of whether the appellant has excessive 
income for the receipt of VA nonservice-
connected death pension benefits.  If any 
determination remains adverse, the 
appellant should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond, before returning the case to the 
Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


